Citation Nr: 1624493	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Propriety of the reduction in rating for adenocarcinoma of the prostate from 100 percent to noncompensable, effective from May 1, 2016.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  

(The issue of entitlement to service connection for hypertension is the subject of a separate decision of the Board of Veterans' Appeals).  



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1964 to May 1966, including service in the Republic of Vietnam from August 1965 to May 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The claims for service connection for left ear hearing loss and tinnitus were previously before the Board in September 2012 and June 2013, when they were remanded for additional development.  In December 2014, the Board issued a decision that denied entitlement the claims  .  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court vacated the December 2014 Board decision to the extent it denied entitlement to service connection for left ear hearing loss and for tinnitus, and remanded the matters to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  

The issues of propriety of the reduction in rating for adenocarcinoma of the prostate and entitlement to SMC are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Left ear hearing loss is causally related to the Veteran's active military service.
 
2.  Tinnitus is causally related to the Veteran's active military service.


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for left ear hearing loss are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his current left ear hearing loss and tinnitus are a result of in-service acoustic trauma from firing rifles without hearing protection.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The August 2009 and October 2012 VA examination reports reflect a current diagnosis of left ear hearing loss and tinnitus.  See 38 C.F.R. § 3.385.  As such, the first element of service connection is satisfied. 

Turning to the second element of service connection, the Veteran asserts acoustic trauma from shooting rifles without hearing protection during active duty.  The Board finds no reason to question the veracity of the Veteran's competent and credible report of in-service exposure to acoustic trauma.  See 38 U.S.C.A. 
§ 1154(a).  Thus, an in-service injury is shown. 

As to the final service connection element, medical nexus, the October 2012 VA examiner's opinion as to nexus is inadequate, as it does not provide sufficient rationale.  The only other opinion or record addressing the etiology of the Veteran's left ear hearing loss and tinnitus is the April 2016 opinion of N.W., Au.D., CCC-A, who reviewed the relevant information in the Veteran's claims file and opined that in-service acoustic trauma was just as likely as not the cause of the Veteran's current left ear hearing loss and tinnitus.  In support of her opinion, N.W. emphasized that the VA examiner's opinion that the Veteran's hearing loss was the result aging is not supported by the fact that the Veteran's hearing loss only affects one ear.  Moreover, she noted that the Veteran fired rifles from his left shoulder and emitted noise that is unsafe without hearing protection.  She also highlighted the Veteran's February 2016 affidavit indicating that he had no significant post-service occupational noise exposure.

Accordingly, as the April 2016 opinion is supported by appropriate rationale, all elements of service connection are established, and the benefits sought on appeal are granted.

ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

A February 2016 rating decision implemented the reduction in the rating for adenocarcinoma of the prostate from 100 percent to noncompensable, effective May 1, 2016, and denied continued entitlement to SMC based on the reduction of adenocarcinoma of the prostate.  In February 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the February 2016 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the issues of the propriety of the reduction in rating for adenocarcinoma of the prostate from 100 percent to noncompensable, effective from May 1, 2016, and entitlement to SMC.  Please note that the Veteran has requested a RO hearing on these issues.  See January 2014 VA Form 21-4138.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


